DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4–8, 12, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2006/0045297 (02 March 2006) (“Haussmann”) and JP 2764953 B2 (published 11 June 1998) (“Miura”).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussmann; Miura and US Patent Application Publication 2019/0158944 (published 23 May 2019) (“Belonozhko”).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussmann; Miura; Belonozhko and US Patent Application Publication 2004/0182642 (published 23 September 2004) (“Hutt”).
Claims 9–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussmann; Miura and WO 2015/010716 A1 (published 29 January 2015) (“Hug”).
Claims 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussmann; Miura and US Patent Application Publication 2011/0051981 (published 03 March 2011) (“Lehdorfer”).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussmann; Miura; Belonozhko; US Patent 3,590,169 (patented 29 June 1971) (“Merhaut”) and Hutt.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussmann; Miura; Belonozhko and Merhaut.
Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussmann; Miura and US Patent Application Publication 2019/0020946 (published 17 January 2019) (“Tu”).
Claim 1 is drawn to “an apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Haussmann reference.
Claim 1
The Haussmann Reference
“1. An apparatus comprising
The Haussmann reference describes an earplug. Haussmann at ¶ 44, FIG.2.
“at least one acoustic driver positioned within an earphone housing,
This limitation requires at least one acoustic driver. It covers embodiments including one or more drivers. Haussmann’s earplug similarly includes a housing shell 2000 containing an output transducer unit 2032 corresponding to the claimed acoustic driver. Id. at ¶ 49, FIG.2. In some embodiments, Haussmann’s earplug also includes a second transducer unit 2034.
“the at least one acoustic driver acoustically coupled with an ear canal of a user via a first airflow pathway and a second airflow pathway, the acoustic pathways each exit the earphone housing to the ear canal,
This limitation requires coupling at least one driver to an ear canal with two airflow pathways that exit to the ear canal. It covers an embodiment where one driver is coupled to the ear canal via two pathways and embodiments including two drivers coupled by two pathways (e.g., each driver is coupled by a respective pathway). The Haussmann reference describes acoustically coupling an output from either a single transducer unit 2032 or a combination of unit 2032 and a second transducer unit 2034 to the user’s ear canal through two output tubes 2012, 2013 that merge into a common tube 2036 and a common output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“each airflow pathway [sic, the first airflow pathway] configured with a first cross-sectional shape to provide a uniform acoustic impedance from the driver to the ear canal,
Haussmann depicts tubes 2012, 2013 in one embodiment as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id. Haussmann further depicts tubes 2012, 2013 as joining at a sound outlet tube 2036 whose area matches the aggregate total of the tubes areas. See id.
However, it is unclear if Haussmann contemplated providing a uniform acoustic impedance from output transducer unit 2032 (and driver to the user’s ear canal. For instance, Haussmann further recognizes that the tubes may have varying shapes, or cross sections.
“the second airflow pathway configured with a second cross-sectional shape to provide the uniform acoustic impedance, the first cross-sectional shape being different than the second cross-sectional shape
Haussmann contemplates coupling two transducers, or drivers, 2032, 2034 to an ear canal via tubes 2012, 2013. Id. For example, Haussmann depicts tube 2012 as an acoustic pathway between transducer 2032 and an ear canal and depicts tube 2013 as an acoustic pathway between transducer 2034 and the ear canal. Id. Haussmann describes implementing tubes 2012, 2013 with different shapes and lengths to provide a desired frequency response for each driver. Id.
“while the uniform acoustic impedance is within 10% of an acoustic impedance of the ear canal of the user.”
Haussmann does not describe forming tubes 2012, 2013 with different shapes while providing a uniform acoustic impedance between drivers 2032, 2034 and an ear canal that is within 10% of the ear canal’s acoustic impedance.

Table 1
The foregoing table shows that the Haussmann reference describes an earplug that is substantially similar to the claimed apparatus. The two differ since it is unclear whether Haussmann’s tubes 2012, 2013 provide a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal and a uniform acoustic impedance that is within 10% of an acoustic impedance of the ear canal of the user.
The differences between the claimed apparatus and Haussmann’s earplug are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Haussmann reference describes an earplug that fits within and closes off a user’s ear canal. Haussmann at ¶ 81. The earplug includes drivers 2032, 2034 linked to an ear canal via tubes 2012, 2013, a sound outlet tube 2036 that mixes sounds from tubes 2012, 2013 and a sound outlet opening 2038 that emits the mixed sounds. Id. at ¶ 53, FIG.2. The Miura reference further explains that an earplug configured as described by Haussmann can create standing wave resonances that distort sound and produce in-head localization (e.g., a stuffy sound). Miura at pp. 1, 2. Miura addresses this potential problem in part by shaping the tube that couples a driver and an ear canal to have the same diameter as the ear canal so that the ear canal’s impedance (i.e., input impedance) matches the earplug’s impedance (i.e., output impedance). Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have configured tubes 2012, 2013, sound outlet tube 2036 and sound outlet opening 2038 such that the output impedance seen by the ear canal matches the input impedance seen by the earplug—namely, sound outlet opening 2038. For example, following the example provided by Miura, one of ordinary skill would have sized tube sound outlet tube 2036 and sound outlet opening 2038 to match the size of a user’s ear canal. Moreover, following Haussmann’s example, one of ordinary skill in the art would have sized tubes 2012, 2013 to feed into Haussmann’s sound outlet tube 2036 in a way that matches the tube’s diameter. One of ordinary skill would have understood that tubes 2012, 2013 need not match the size ear canal themselves because they each provide only a portion of the output impedance seen by the ear canal. For the foregoing reasons, the combination of the Haussmann and the Miura references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the at least one acoustic driver comprises an electrostatic driver.”
The Haussmann reference does not identify the technology used in its earplug to implement output drivers 2032, 2034. The Belonzhko reference suggests using an electrostatic speaker in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Accordingly, it would have been obvious to implement Haussmann’s drivers 2032, 2034 as electrostatic speakers. For the foregoing reasons, the combination of the Haussmann, the Miura and the Belonozhko references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the at least one acoustic driver comprises a planar magnetic driver.”
The Haussmann reference does not identify the technology used to implement output drivers 2032, 2034. The Belonzhko reference suggests using an electrostatic speaker in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Belonozhko also suggests using a planar loudspeaker. See id. The Hutt reference describes one possible planar loudspeaker configuration. See Hutt at Abs., FIG.1. Accordingly, it would have been obvious to implement Haussmann’s drivers 2032, 2034 with any conventional driver technology, including planar loudspeaker technology. For the foregoing reasons, the combination of the Haussmann, the Miura, the Belonozhko and the Hutt references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein each airflow pathway converges to a collector proximal a nozzle of the earphone housing, the collector configured to provide the uniform acoustic impedance.”
Claim 5 depends on claim 4 and further requires the following:
“wherein the collector has a cross-sectional area equal to the aggregate total cross-sectional areas of the respective one or more airflow pathways.”
Haussmann’s tubes 2012, 2013 into a collector 2036/2042 near the nozzle, or outlet, 2038/2046 of shell 2000. Haussmann at ¶¶ 53, 68, FIGs.2, 4. The Haussmann reference depicts the interior-facing side of the collector as having a cross-sectional area equal to the aggregate total cross-sectional areas of the pathways formed by tubes 2012, 2013. See id. Moreover, the obviousness rejection of claim 1 shows the obviousness of forming the exterior-facing side of the collector so it has the same cross-sectional area as the ear canal to provide a uniform acoustic impedance. For the foregoing reasons, the combination of the Haussmann and the Miura references makes obvious all limitations of the claims.
Claim 6 depends on claim 4 and further requires the following:
“wherein the collector has a cross-sectional area equal to a cross-sectional area of the ear canal of the user.”
The obviousness rejection of claim 1 shows the obviousness of forming the exterior-facing side of the collector 2038/2046 so it has the same cross-sectional area as the ear canal to provide a uniform acoustic impedance. For the foregoing reasons, the combination of the Haussmann and the Miura references makes obvious all limitations of the claims.
Claim 7 depends on claim 1 and further requires the following:
“wherein the two or more airflow pathways are each configured to provide the uniform acoustic impedance at any distance from the at least one acoustic driver to a nozzle of the earphone housing.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussmann’s tubes 2012, 2013 (and common sound output channel 2038/2042) to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to match the impedance of the ear canal. This design would naturally apply at any distance since the tubes/channels would act simply as transmission lines. See Miura at pp. 1, 2.1 For the foregoing reasons, the combination of the Haussmann and the Miura references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the two or more airflow pathways are each configured to provide the uniform acoustic impedance at any distance from the at least one acoustic driver to the ear canal of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussmann’s tubes 2012, 2013 (and common sound output channel 2038/2042) to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to match the impedance of the ear canal. This design would naturally apply at any distance since the tubes/channels would act simply as transmission lines. See Miura at pp. 1, 2. For the foregoing reasons, the combination of the Haussmann and the Miura references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein a first length of a first airflow pathway of the two or more airflow pathways is within 15% of a second length of a second airflow pathway of the two or more airflow pathways.”
The Hug reference teaches and suggests one potential configuration of Haussmann’s driver 2032 with enhanced low-frequency response. Hug describes an earplug hearing device with a driver 6 including a bass reflex port. Hug at pp. 14, 15, FIGs.2A, 2B. Driver 6 is configured with a diaphragm 9 that divides housing 10 into a front chamber 7 and rear chamber 8. Sound is output from both chambers through respective tubes 13, 13’ sized to emphasize high frequencies from front chamber 7 and low frequencies from rear chamber 8. Id. Hug contemplates forming tubes 13, 13’ of roughly equal length in order to maintain the phase relationship between the front and rear chamber sound outlets. Id. at p.13. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement one of Haussmann’s drivers 2032, 2034 with a bass reflex driver. One of ordinary skill in the art would have then formed Haussmann’s tubes 2012, 2013 to be equal in length to maintain the phase relationship between the high-frequency and low-frequency outputs of the bass reflex driver. For the foregoing reasons, the combination of the Haussmann, the Miura and the Hug references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein each airflow pathway respectively has a constant cross-sectional area from the at least one acoustic driver to an exit nozzle of the earphone housing.”
The obviousness rejection of claim 9, incorporated herein, shows the obviousness of configuring Haussmann’s tubes 2012, 2013 to have a constant cross-section, just as Hug’s channels 13, 13a, from driver 2032 to the sound outlet 2038 of shell 2000. For example, the Hug reference describes channels 13’ and 13’ as having constant cross-sectional areas and the Miura reference describes forming channels to match the size of the ear canal. Hug at pp. 14, 15, FIGs.2A, 2B; Miura at pp. 1, 2. For the foregoing reasons, the combination of the Haussmann, the Miura and the Hug references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein each airflow pathway is aligned with a port extending through a portion of the at least one acoustic driver.”
The obviousness rejection of claim 9, incorporated herein, shows the obviousness of configuring Haussmann’s tubes 2012, 2013 to be aligned with ports extending through a portion of driver 2032/2034. For example, the Hug reference teaches and suggests forming Haussmann’s tubes 2012, 2013 to be respectively aligned with a high-frequency output port and a low-frequency output port. Hug at pp. 14, 15, FIGs.2A, 2B. For the foregoing reasons, the combination of the Haussmann, the Miura and the Hug references makes obvious all limitations of the claim.
Claim 12 is drawn to “an earphone.” The following table illustrates the correspondence between the claimed earphone and the Haussmann reference.
Claim 12
The Haussmann Reference
“12. An earphone comprising
The Haussmann reference describes an earplug. Haussmann at ¶ 44, FIG.2.
“a first acoustic driver and a second acoustic driver each positioned within a housing,
This limitation differs from claim 1 by requiring two acoustic drivers. Haussmann’s earplug similarly includes a housing shell 2000 containing output transducer units 2032 and 2034 corresponding to the claimed first and second acoustic drivers. Id. at ¶ 49, FIG.2.
“the first driver acoustically coupled with an ear canal of a user via a first airflow pathway, the second driver acoustically coupled with the ear canal via second airflow pathway, the respective pathways 
The Haussmann reference describes acoustically coupling an output from first transducer unit 2032 and second transducer unit 2034 to the user’s ear canal through two output tubes 2012, 2013 that merge into a common tube 2036 and an output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“the first airflow pathway configured with a first cross-sectional shape to provide a uniform acoustic impedance from the driver to the ear canal,
Haussmann depicts tubes 2012, 2013 in one embodiment as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id. Haussmann further depicts tubes 2012, 2013 as joining at a sound outlet tube 2036 whose area matches the aggregate total of the tubes areas. See id.
However, it is unclear if Haussmann contemplated providing a uniform acoustic impedance from output transducer unit 2032 (and driver to the user’s ear canal. For instance, Haussmann further recognizes that the tubes may have varying shapes, or cross sections.
“the second airflow pathway configured with a second cross-sectional shape to provide a uniform second acoustic impedance from the second acoustic driver to the collector, the first acoustic impedance being different than the second acoustic impedance
Haussmann contemplates coupling two drivers 2032, 2034 to an ear canal via tubes 2012, 2013. Id. For example, Haussmann depicts tube 2012 as an acoustic pathway between driver 2032 and an ear canal and depicts tube 2013 as an acoustic pathway between driver 2034 and the ear canal. Id. Haussmann describes implementing tubes 2012, 2013 with different shapes and lengths to provide a desired frequency response (i.e., acoustic impedance) for each driver. Id.
“while an acoustic impedance of the collector is within 10% of an acoustic impedance of the ear canal of the user.”
Haussmann does not describe forming tubes 2012, 2013 with different shapes while providing a uniform acoustic impedance between drivers 2032, 2034 and an ear canal while the collector 2036 has an impedance that is within 10% of the ear canal’s acoustic impedance.

Table 2
The foregoing table shows that the Haussmann reference describes an earplug that is substantially similar to the claimed earphone. The two differ since it is unclear whether Haussmann’s tubes 2012, 2013 provide a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal and a uniform acoustic impedance that is within 10% of an acoustic impedance of the ear canal of the user.
The differences between the claimed earphone and Haussmann’s earplug are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Haussmann reference describes an earplug that fits within and closes off a user’s ear canal. Haussmann at ¶ 81. The earplug includes drivers 2032, 2034 linked to an ear canal via tubes 2012, 2013, a sound outlet tube 2036 that mixes sounds from tubes 2012, 2013 and a sound outlet opening 2038 that emits the mixed sounds. Id. at ¶ 53, FIG.2. The Miura reference further explains that an earplug configured as described by Haussmann can create standing wave resonances that distort sound and produce in-head localization (e.g., a stuffy sound). Miura at pp. 1, 2. Miura addresses this potential problem in part by shaping the tube that couples a driver and an ear canal to have the same diameter as the ear canal so that the ear canal’s impedance (i.e., input impedance) matches the earplug’s impedance (i.e., output impedance). Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have configured tubes 2012, 2013, sound outlet tube 2036 and sound outlet opening 2038 such that the output impedance seen by the ear canal matches the input impedance seen by the earplug—namely, sound outlet opening 2038. For example, following the example provided by Miura, one of ordinary skill would have sized tube sound outlet tube 2036 and sound outlet opening 2038 to match the size of a user’s ear canal. Moreover, following Haussmann’s example, one of ordinary skill in the art would have sized tubes 2012, 2013 to feed into Haussmann’s sound outlet tube 2036 in a way that matches the tube’s diameter. One of ordinary skill would have understood that tubes 2012, 2013 need not match the size ear canal themselves because they each provide only a portion of the output impedance seen by the ear canal. For the foregoing reasons, the combination of the Haussmann and the Miura references makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“wherein a filter is positioned within the housing and collector, the filter configured to provide a different acoustic impedance than the first uniform acoustic impedance and the second uniform acoustic impedance.”
Claim 14 depends on claim 12 and further requires the following:
“wherein the filter is removable from the collector and housing.”
Haussmann describes merging sound from tubes 2012, 2013 into a common tube 2036. Haussmann does not include a filter in common tube 2036. The Lehdorfer reference suggests adding a removable filter 224 near the sound opening 216 of an earphone 202. Lehdorfer at ¶¶ 14–29, FIGs.2, 3. Lehdorfer teaches that the filter may be removed and replaced to provide a desired degree of acoustic tuning. Id. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to similarly add a removable filter in Haussmann’s common tube 2036. For the foregoing reasons, the combination of the Haussmann, the Miura and the Lehdorfer references makes obvious all limitations of the claims.
Claim 15 depends on claim 12 and further requires the following:
“wherein the respective airflow pathways provide the respective uniform acoustic impedances constantly from the first acoustic driver through perforations between multiple magnets and through ports in a tray to the nozzle.”
The Haussman reference does not identify the technology used to implement output drivers 2032, 2034. The Merhaut reference suggests an electrostatic speaker where sound is routed through channels 4 in a stator 5 to a common channel 5 to improve the efficiency of the speaker. Merhaut at FIG.2. One of ordinary skill would have known that such an electrostatic speaker would have been suitable for use in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Belonozhko also suggests using a planar loudspeaker. See id. The Hutt reference describes one possible planar loudspeaker configuration with perforations 422 between multiple magnets 202 and ports 232 in a tray 234. See Hutt at Abs., FIGs.2–4. Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 with any conventional driver technology, including planar loudspeaker technology. And it would have been obvious to use the various perforations and ports in the transducer to route sound from the transducer to Haussman’s common tube 2036. For the foregoing reasons, the combination of the Haussman, Miura, the Merhaut, the Belonozhko and the Hutt references makes obvious all limitations of the claim.
Claim 16 depends on claim 12 and further requires the following:
“wherein the respective airflow pathways provide the respective uniform acoustic impedances constantly from the first acoustic driver through perforations in a stator to the nozzle.”
The Haussman reference does not identify the technology used to implement output drivers 2032, 2034. The Merhaut reference suggests an electrostatic speaker where sound is routed through channels 4 in a stator 5 to a common channel 5 to improve the efficiency of the speaker. Merhaut at FIG.2. One of ordinary skill would have known that such an electrostatic speaker would have been suitable for use in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 as electrostatic speakers, like the one described by Merhaut. And it would have been obvious to use perforations in a stator to route sound from the transducer to Haussman’s common tube 2036. For the foregoing reasons, the combination of the Haussman, the Miura, the Merhaut and the Belonozhko references makes obvious all limitations of the claim.
Claim 17 depends on claim 12 and further requires the following:
“wherein a compressible tip is physically coupled to the nozzle, the compressible tip comprising a pliable insert inset that maintains a uniform cross-sectional area from the nozzle to the ear canal of the user despite the tip being compressed into the ear of the user.”
Claim 18 depends on claim 12 and further requires the following:
“wherein the nozzle and compressible tip maintain a uniform cross-sectional area from the collector to the ear canal of the user.”
Haussmann’s earplug is a custom piece whose hard shell 2000 is fabricated to accurately match the size and shape of the user’s ear canal. Haussmann at ¶¶ 59, 71, FIGs.1, 2. Alternative earplug designs are mass produced and rely on a soft compressible tip, or sleeve, to achieve a good fit between the earplug and the user’s ear canal. See id. at ¶¶ 13, 14; Tu at ¶ 53. Accordingly, depending on cost, market and other design considerations, it would have been obvious for one of ordinary skill in the art to apply the combined teachings of Haussmann and Miura in other earplug designs, such as Tu’s mass-market earphone design that relies on a soft tip/sleeve 30 instead of a fully customized shell. The resulting earphone would have a pliable insert inset 13 extending into the tip/sleeve 30, and running to the nozzle 18, to maintain the nozzle’s and sleeve’s cross-sectional area even as wings of the tip/sleeve are compressed upon insertion into a user’s ear canal. See Tu at ¶¶ 53–57, FIGs.1–3. For the foregoing reasons, the combination of the Haussmann, the Miura and the Tu references makes obvious all limitations of the claims.
Claim 19 is drawn to “a method.” The following table illustrates the correspondence between the claimed method and the Haussmann reference.
Claim 19
The Haussmann Reference
“19. A method comprising:
“positioning an acoustic driver within a housing;
Haussmann describes an earplug that includes a housing shell 2000. Haussmann describes positioning an output transducer unit 2032 corresponding to the claimed acoustic driver into shell 2000. Id. at ¶ 49, FIG.2.
“coupling the acoustic driver with an ear canal of a user via a header;
Haussmann further describes coupling transducer unit 2032 to a user’s ear canal through a receptacle/header 2030. Id.
“connecting the header acoustically with a first airflow pathway and a second airflow pathway, the respective pathways having different cross-sectional shapes;
“intersecting the two or more airflow pathways with at least one collector conduit; and
The Haussmann reference describes acoustically coupling an output from transducer unit 2032 through receptacle 2030 into two output tubes 2012, 2013 that merge into a common tube 2036 and output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“providing a uniform acoustic impedance from the acoustic driver to the ear canal through the header, each airflow pathway, and each collector conduit, the uniform acoustic impedance within 10% of an acoustic impedance of the ear canal of the user.”
Haussmann depicts tubes 2012, 2013 in one embodiment as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id. Haussmann further depicts tubes 2012, 2013 as joining at a sound outlet tube 2036 whose area matches the aggregate total of the tubes areas. See id.
However, it is unclear if Haussmann contemplated providing a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal through receptacle/header 2030, tubes 2012, 2013 and common tube 2036, where the uniform acoustic impedance is within 10% of an acoustic impedance of the ear canal of the user.

Table 3
The foregoing table shows that the Haussmann reference describes an earplug that is made through a substantially similar method as the claimed method. The two differ since it is unclear whether Haussmann’s tubes 2012, 2013 provide a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal and a uniform acoustic impedance that is within 10% of an acoustic impedance of the ear canal of the user.
The differences between the claimed method and the process used to form Haussmann’s earplug are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Haussmann reference describes an earplug that fits within and closes off a user’s ear canal. Haussmann at ¶ 81. The earplug includes drivers 2032, 2034 linked to an ear canal via tubes 2012, 2013, a sound outlet tube 2036 that mixes sounds from tubes 2012, 2013 and a sound outlet opening 2038 that emits the mixed sounds. Id. at ¶ 53, FIG.2. The Miura reference further explains that an earplug configured as described by Haussmann can create standing wave resonances that distort sound and produce in-head localization (e.g., a stuffy sound). Miura at pp. 1, 2. Miura addresses this potential problem in part by shaping the tube that couples a driver and an ear canal to have the same diameter as the ear canal so that the ear canal’s impedance (i.e., input impedance) matches the earplug’s impedance (i.e., output impedance). Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have configured tubes 2012, 2013, sound outlet tube 2036 and sound outlet opening 2038 such that the output impedance seen by the ear canal matches the input impedance seen by the earplug—namely, sound outlet opening 2038. For example, following the example provided by Miura, one of ordinary skill would have sized tube sound outlet tube 2036 and sound outlet opening 2038 to match the size of a user’s ear canal. Moreover, following Haussmann’s example, one of ordinary skill in the art would have sized tubes 2012, 2013 to feed into Haussmann’s sound outlet tube 2036 in a way that matches the tube’s diameter. One of ordinary skill would have understood that tubes 2012, 2013 need not match the size ear canal themselves because they each provide only a portion of the output impedance seen by the ear canal. For the foregoing reasons, the combination of the Haussmann and the Miura references makes obvious all limitations of the claim.
Claim 20 depends on claim 19 and further requires the following:
“wherein an acoustic energy from a diaphragm of the acoustic driver is collected in a plurality of separate zones and time aligned through the use of the 
The Hug reference teaches and suggests one potential configuration of Haussmann’s driver 2032 with enhanced low-frequency response. Hug describes an earplug hearing device with a driver 6 including a bass reflex port. Hug at pp. 14, 15, FIGs.2A, 2B. Driver 6 is configured with a diaphragm 9 that divides housing 10 into a front chamber 7 and rear chamber 8. Id. Sound is output from both chambers through respective tubes 13, 13’ sized to emphasize high frequencies from front chamber 7 and low frequencies from rear chamber 8. Id. Hug contemplates forming tubes 13, 13’ of roughly equal length in order to maintain the phase relationship (i.e., time alignment) between the front and rear chamber sound outlets. Id. at p. 13. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement one of Haussmann’s drivers 2032, 2034 with a bass reflex driver. See id. at pp. 14, 15, FIGs.2A, 2B. One of ordinary skill in the art would have then formed Haussmann’s tubes 2012, 2013 to be equal in length to maintain the phase relationship between the high-frequency and low-frequency outputs of the bass reflex driver. For the foregoing reasons, the combination of the Haussmann, the Miura and the Hug references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under 35 U.S.C. § 103 ass being unpatentable over the combination of the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (19 May 2022) has substantively amended claims 15 and 16. The amendments have overcome the § 112 rejections applied against those claims in the previous Office action at 20–21 (19 January 2022). The rejections have been withdrawn.
Applicant’s Reply at 7–9 includes comments applicable to the rejections included in this Office action. Applicant comments (Reply at 7–8) that the Haussmann reference does not describes acoustic tubes 2012, 2013 as each having the same cross-section along their length. Applicant observes that the Haussmann reference at ¶ 55 describes that the tubes may have “different shapes and lengths to provide a desired frequency response.” One of ordinary skill in the art would have understood from the plain language of this passage that each of tubes 2012, 2013 may, and likely, would differ from each other in terms of length, shape or both. Nothing in this passage suggests that each tube 2012, 2013 must vary along its cross section. The passage is open to multiple embodiments, including those in which tubes 2012, 2013 are the same in size and shape—for example, when two identical drivers are included to boost the overall power of Haussmann’s earplug.
Applicant further comments that the combination of the Haussmann and the Miura references does not teach providing the claimed limitation of “uniform acoustic impedance [being] within 10% of an acoustic impedance of the ear canal of the user.” (Reply at 8-–9.) Applicant observes that the Miura reference describes a device having a single tube that couples a driver to an ear canal. The tube is configured to match the impedance of the ear canal by sizing the tube to match the size of the ear canal. Applicant views this teaching in a limited fashion, commenting that it is inapplicable to Haussmann’s earplug, which includes multiple tubes.
Contrary to this view, as explained in the rejection, Miura teaches that Haussmann’s earplug, because it closes off the ear canal, is likely to induce standing waves between the output of the earplug and the input of the ear canal if the output impedance and input impedance are not matched. This teaching generally applies to Haussmann due to the common existence of an impedance interface between Haussmann’s earplug and an ear canal. One of ordinary skill in the art at the time of filing would have thus reasonably expected there to be an impedance mismatch if the interface was not properly configured. Following Miura’s example, one of ordinary skill would have recognized that the impedance mismatch may be minimized by configuring the size of Haussmann’s audio outlet tube 2036 and opening 2038 to match the size of a user’s ear canal (within any desired tolerance, including the claimed 10% tolerance). Moreover, one of ordinary skill in the art would have readily recognized that the size of each tube 2012, 2013 need not match the ear canal’s size since those tubes only provide a portion of the impedance seen by the ear canal—making each tube 2012, 2013 the size of the ear canal would roughly halve the output impedance and create a mismatch. They just need to account for their proportion of the output impedance. This recognition means that one of ordinary skill would have configured tube 2036 and opening 2038 to provide the matching between the earplug and the ear canal by matching the size of 2036, 2038 to the ear canal. This also means that one of ordinary skill would have sized tubes 2012, 2013 to provide their portion of the impedance by simply terminating 2012, 2013 at tube 2036 such that the sum of each tube’s impedance contribution adds up to the total impedance seen by the ear canal.
Applicant’s further comments (Reply at 9) concerning the dependent claims and other matters are not drawn with sufficient particularity to engender a response. See 37 C.F.R. § 1.111(b). For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

7/23/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Therefore, while inputting sound waves through an acoustic tube whose one end is open, the impedance of the acoustic auditory canal and the acoustic tube are matched to prevent the generation of standing waves and monitor sound is localized outside the head.”